Owen, J.
(dissenting). It seems to be conceded that it was not the intention of the plaintiff to make unconditional delivery of the cars in the absence of the payment of the purchase price. But it is held as a matter of law that Torrance believed that an unconditional delivery of the cars was being made. I am of the opinion that whether he so believed, or whether he had any reason for so believing, presented a jury question.
The plaintiff owed to the Ford Motor Company the duty of making collection of the invoice. If it made unconditional delivery of the cars without collecting the amount of the invoice, it must have been with the intent and design of extending to Torrance credit to the amount of the invoice. This upon its face seems so unlikely as to require close scrutiny of the record to determine what Torrance believed, or what he was justified in believing, from all the facts and circumstances surrounding the situation. Taylor, the employee or agent of the plaintiff, who brought the cars to Superior, arrived there at six o’clock Monday morning, before Torrance arrived at his place of business. Taylor called him up at his home and he came down to his garage. Taylor told Torrance that the amount of the Ford draft would be wired Monday morning, and that he would leave the cars if he, Torrance, would look after that. Torrance *386said he would. It was thus made plain to Torrance that the payment of the invoice had something to do with the delivery of the cars.
It is a rule supported by the weight of authority that a promise to do that which the promisor has no present intention of performing, is fraud. 12 Ruling Case Law, p. 261. While this doctrine has neither been adopted nor repudiated in this state, it found rather favorable expression in Jeleniewski v. Eck, 175 Wis. 497, at p. 499, 185 N. W. 540.
If when Torrance promised to take care of the invoice he had then no intention of so doing, there is much reason to say that he obtained possession of the cars by his own fraud. That his subsequent conduct evidenced such a disposition at the time he receipted for the cars, is conceded in the opinion. It is my own belief that if he did not intend to pay the amount of the invoice when he so promised, he was guilty of fraud, and all the circumstances of the case justify a jury in inferring such a fraudulent intent. But as the case was not tried on that theory, and as the point is not relied on for a recovery, I pay no further attention to it.
The real question is whether the record justifies a holding as a matter of law that Torrance believed or had reason to believe that an unconditional delivery of the cars was intended. As bearin'g upon this question, we first must note the fact that under his contract with the Ford Motor Company it'was provided that title to the cars should remain in the latter until paid for. He knew that Madden' Bros, was required to make collection of the purchase price for the Ford Company. He knew that Madden Bros, had no prior business relations with him and knew nothing as to whether he was deserving of credit. He knew that Taylor was a mere agent of Madden Bros.'/ and he was at least put upon his inquiry to ascertain whether Taylor was authorized to extend him credit in behalf of Madden Bros. As a matter *387of fact, Taylor had no such authority, and there was nothing about the circumstances to indicate apparent authority. Taylor refused to deliver the cars at all until Torrance promised to take care of the invoice. When Taylor arrived at Superior that morning with the cars, he was confronted with an unusual situation. ' It was his duty to collect the invoice, but, owing to circumstances, he was not in possession thereof, and did not know the amount that was due. However, he was obliged to make some disposition of the cars. He might have left them on a vacant lot, or he might have left them in the garage across the street until the arrival and payment of the invoice. But could he not as well have left them in Torrance’s garage as in the garage across the street, with the understanding that they were not to become the property of Torrance until he should pay the invoice? The leaving of the physical custody of the cars with Torrance under such circumstances would not amount to a delivery of the title of the cars to Torrance nor the right to their possession as against the plaintiff. While Torrance signed a receipt, ■no particular sanctity attaches to this receipt. All receipts are subject to explanation by parol evidence. When all of the facts are taken into consideration, the inference is permissible if not compellable that the receipt signed by Torrance was merely one for .the custody or physical possession of the cars. Because upon the evidence the jury had a right to so find, it seems clear to me that this issue should have been submitted to the jury.
The letter written by the plaintiff to Torrance on June 30th in which it referred to the fact that “this morning we delivered to you a truckload of Ford cars” is subject to the same construction. The word “delivered” is a proper word to indicate either delivery of physical possession or transfer of legal title. Under all the circumstances it seems plain that the plaintiff in this letter used the word “delivered” to simply indicate a delivery of the physical possession of the cars. *388If this was the character of the delivery, then Torrance acquired no right or interest in the cars superior to the right of the plaintiff. Whatever right he had was subject to the right of the plaintiff to retake the cars at its pleasure until the payment of the invoice. “A prior possession is sufficient to enable the plaintiff to maintain replevin against one not having a superior interest or right.” Wisconsin Livestock Asso. v. Bowerman, 198 Wis. 447, at p. 453, 224 N. W. 729. Of course a common carrier may waive his lien by unqualifiedly transferring the possession of the goods to the consignee. But merely vesting the consignee with physical possession as a custodian until the assignee does that which it is agreed by all is necessary for him to do in order to acquire title, does not destroy the right of the carrier to recover the possession of the goods under the circumstances here presented.
For these reasons I dissent.